If it be conceded that the bill of lading, showing no routing of the carload of melons, was the exclusive evidence of the contract, and that, under it, the defendant was entitled to choose the route, and that parol evidence was inadmissible to show a verbal contract to send the car over a particular road, the judgment must still be affirmed. Under the contract, evidenced by the bill alone, the defendant could not select a route which it knew to be so obstructed by the strike that delivery could not be made over it, when there was, open and unobstructed, another route, over which it was practicable to ship and deliver the melons in due time.
The conversation between the agent and the shipper was admissible to show negligence in failing to deliver the goods, under the contract represented by the bill of lading. We do not deem it necessary to determine whether or not the bill of lading, under the facts shown here, was the exclusive evidence of the contract. Hutchinson on Carriers, sec. 128.
The assignments based upon the charges of the court must be overruled, because the record does not show that any charges were asked or given. The papers purporting to embody instructions are not signed *Page 503 
by any one. The case was appealed from the Justice's Court, and the County Judge was not required to give any charge not requested.
Affirmed.